NUMBER 13-14-00264-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                   IN RE ROBERT MATTHEW VILLARREAL


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relator Robert Matthew Villarreal filed a petition for writ of mandamus in the above

cause on June 16, 2015 contending that the trial court has abused its discretion in failing

to rule on relator’s motions for nunc pro tunc judgment. The Court requests that the State

of Texas, acting by and through the District Attorney of De Witt County, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
       IT IS SO ORDERED.

                               PER CURIAM




Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of June, 2015.




                           2